Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.

Response to Amendment
The amendment filed May 4, 2021 has been entered.  Claims 1, 4-6 has been amended.  Claims 2-3 and 7-8 are canceled.  Claims 9-11 are new.  Currently, claims 1, 4-6 and 9-11 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 28-30, filed May 4, 2021, with respect to the rejection(s) of claim(s) 1, 4-6, 9-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kroll et al. (US Pat 4,763,660).
Applicant argues on pages 31-32 that Bryenton et al. (US PG Pub 2017/0105646) does not teach the conductive layer further adapted to generate at least one anatomical reference signal.  As explained in the Office action, Fridman et al. disclosed the conductive layer was connected to ground, considered .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite, “said plurality of anatomical regions comprising a tissue region, said tissue region comprising first and second tissue sub-regions”; “first capacitive electrode adapted and positioned to electrically couple to said first tissue sub-region of said subject”; “said second capacitive electrode adapted and positioned to electrically couple to said second tissue sub-region”; “said conductive layer adapted and positioned to electrically couple to said tissue region and, thereby, said plurality of anatomical regions”.  A review of the originally filed specification does not identify anatomical regions as tissue regions sub-regions.  Use of the term “tissue” suggests applicant had possession of a device capable of positioning capacitive electrodes and a conductive layer on all tissues (e.g. nerve, cardiac, etc) where instead, the anatomical regions are directed to the subject’s skin ([0026], [0055]).  
Claim 1 recites the limitation, “said control module further programmed and configured to determine a first plurality of capacitance potential parameters as a function of said first plurality of capacitance potential signals, a second plurality of capacitance potential parameters as a function of 
A review of the specification identifies paragraphs [0091], [0102], [0127] and [0142-0149] as pertinent to the claimed limitations, but these sections do not provide a written description of the invention in sufficient detail with full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and does not set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  The claim recites determining a certain parameter as a function of a certain signal, determining at least one capacitive reference parameter as a function of several parameters, 
Claim 6 is the method counterpart of the apparatus claim 1 and is rejected for similar reasons.  
Claims 4-5 and 9-11 are rejected to for being dependent on claims 1 and 6, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 recites, “said plurality of anatomical regions comprising a tissue region, said tissue region comprising first and second tissue sub-regions”.  Claim 1 further recites, “said conductive layer adapted and positioned to electrically couple to said tissue region and, thereby, said plurality of anatomical regions” (emphasis added).  Applicant’s interpretation of the structural relationship of the plurality of anatomical regions and tissue region is unclear, as in the first limitation, the tissue region 
Claim 6 is the method counterpart of the apparatus claim 1 and is rejected for similar reasons.  
Claims 4-5 and 9-11 are rejected to for being dependent on claims 1 and 6, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al. (US PG Pub 2018/0146923) in view of Kroll et al. (US Pat 4,763,660), Bryenton et al. (US PG Pub 2017/0105646) and Baxi et al. (US PG Pub 2016/0374577).
Regarding claims 1 and 6, Fridman et al. discloses an electrical activity monitoring system and method of using, comprising: a power supply 25; a sensor sub-system; a control module 25, said control module being in communication with said sensor sub-system; said sensor sub-system configured to be positioned proximate a plurality of anatomical regions of a subject, said plurality of anatomical regions 
Fridman et al. does not expressly disclose said first capacitive electrode further adapted to detect a first plurality of capacitance potential noise proximate said first capacitive electrode when said first capacitance electrode is said coupled to said first tissue sub-region, and a first plurality of capacitance potential noise signals representing said detected first plurality of capacitance potential noise, said second capacitive electrode further adapted to detect a second plurality of capacitance potential noise proximate said second capacitive electrode when said second capacitance electrode is 
Regarding claim 4, Fridman et al. discloses the first capacitive electrode further comprises a first amplifier system that is adapted to amplify said first plurality of capacitance potential signals and said second capacitive electrode comprises a second amplifier system that is adapted to amplify said second plurality of capacitance potential signals ([0010]).
Regarding claim 5, Fridman et al. discloses wherein said first and second capacitive electrodes comprise multi-layer fabric electrodes ([0038]).
Regarding claim 9, Fridman et al. discloses wherein said electrical activity monitoring system comprises a wearable electrical activity monitoring system, whereby said electrical activity monitoring system is incorporated into a wearable garment (fig. 1).
Regarding claims 10-11, Fridman et al. discloses wherein said electrical activity monitoring system further comprises display means in communication with said control module that is programmed and adapted to display said at least one ECG pattern and said physiological characteristic associated with said subject ([0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.